605 P.2d 1391 (1980)
In the matter of the Compensation of Charles MADDOX, Claimant, Respondent,
v.
STATE Accident Insurance Fund, Petitioner.
No. WCB 77-2861; CA 13840.
Court of Appeals of Oregon.
Argued and Submitted July 16, 1979.
Decided February 19, 1980.
Darrell E. Bewley, Associate Counsel, State Acc. Ins. Fund, Portland, argued the cause for petitioner. With him on the brief were K.R. Maloney, Chief Counsel, and James A. Blevins, Chief Trial Counsel, State Acc. Ins. Fund, Salem.
David W. Hittle, Salem, argued the cause for respondent. With him on the brief was Dye & Olson, Salem.
Before SCHWAB, C.J., and RICHARDSON and ROBERTS, JJ.
PER CURIAM.
Affirmed. James v. SAIF, 44 Or. App. 405, 605 P.2d 1368 (1980).